
	

113 S2669 IS: Self Determination Commitment to Tribes Act
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2669
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To ensure funding for certain payments to Indian tribes and
			 tribal organizations, and for other purposes.
	
	1.Short titleThis Act may be cited as the Self Determination Commitment to Tribes Act.2.Indian self-determination contract support costsSection 1305 of title 31, United States Code, is amended by adding at the end the following:(11)Indian self-determination contract support costsTo make payments required under  paragraphs (2), (3), and (5) of section 106(a) of the Indian
		Self-Determination and Education Assistance Act (25 U.S.C. 450j–1) to Indian tribes and tribal organizations for contract support costs arising
			 out of self-determination or self-governance contracts, grants, compacts,
			 or annual funding agreements entered into pursuant to that Act..
